NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                      Argued March 4, 2009
                                      Decided March 12, 2009      

                                            Before

                               RICHARD D. CUDAHY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge



No. 07‐3794 

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 05 CR 41‐1
SHAMSIDEEN GORIOLA SOKOYA,
    Defendant‐Appellant.                           Blanche M. Manning,
                                                   Judge.

                                           ORDER

       Shamsideen Sokoya entered a blind plea of guilty to possessing heroin with intent to
distribute, see 21 U.S.C. § 841, after he was arrested and charged for delivering 350 grams of
heroin to an FBI informant.  The district court sentenced him to the bottom of the applicable
guidelines range, 63 months’ imprisonment, three months above the 60‐month statutory
minimum.  See 18 U.S.C. § 841(b)(1)(B).  Sokoya appeals a narrow sentencing issue,
contending only that the court improperly refused to consider his education and
employment history as mitigating factors under 18 U.S.C. § 3553(a).  Specifically, Sokoya
No. 07‐3794                                                                             Page 2

argues that the court improperly rejected his argument that his education and employment
history show that he is unlikely to reoffend.  But Sokoya misconstrues the court’s reasons,
and there was no error.  We affirm.

                                     I.  Background        

        At the plea hearing, Sokoya tried to minimize his culpability in the offense.  He
emphasized that he was pleading guilty only because he could not locate the witnesses he
needed for an entrapment defense and therefore did not believe he could win at trial.  He
explained that he had met the informant through a friend and that the informant repeatedly
asked him for help in obtaining drugs from someone named Gafar, whom Sokoya knew,
but the informant did not.  Sokoya said that he agreed after the informant wore down his
resistance.  He told the district court that Gafar was his only source for the heroin and he
obtained the drugs as a favor to the informant without expecting to be paid.

        At the sentencing hearing, the government presented evidence that Sokoya had lied
at his plea hearing, and therefore should not get credit for acceptance of responsibility, see
U.S.S.G. § 3E1.1, or the safety valve, see U.S.S.G. § 5C1.2.  The government introduced
excerpts of recorded conversations between Sokoya and the informant, and an FBI agent
testified to explain the parts that suggested Sokoya played a greater role in the offense than
he had admitted.  The agent pointed out statements in which Sokoya alluded to having
multiple sources for the heroin and argued over the quantity, price, and his
compensation—all contrary to his claim that he was not familiar with the drug trade and
did not expect to be paid.  Sokoya testified as well and continued to deny any major
involvement with drugs, explaining that he acted as a go‐between for the informant and
Gafar only after repeated urging from the informant.  He further stated that all references to
money in the conversations concerned the price of a car he was going to sell to the
informant.

        The district court denied Sokoya credit for acceptance of responsibility and the safety
valve, finding that he had lied during his proffer.  In considering all of Sokoya’s suggested
reasons for leniency under § 3553(a), the district court rejected his argument that he
deserved a below‐guidelines sentence because his steady employment (often working more
than 60 hours a week as a parking attendant) and education level (a college degree earned
in his native Nigeria) made him statistically less likely to reoffend.  The court reasoned that
“these characteristics did not prevent him from committing the instant offense” and
therefore had “no reason to conclude that these same characteristics will prevent Sokoya
from committing additional offenses.”  The court did, however, consider Sokoya’s steady
work history and education as evidence of Sokoya’s good character and noted his efforts at
No. 07‐3794                                                                              Page 3

rehabilitating himself in prison, but concluded that the seriousness of the offense weighed
against a below‐guidelines sentence.

                                         II.  Analysis

        Sokoya contends that the district court misapplied the § 3553(a) factors when it
rejected his argument that he had a low risk of recidivism.  We review sentences first for
procedural compliance and then for substantive reasonableness.  Gall v. United States, 128 S.
Ct. 586, 597 (2007); United States v. Jackson, 547 F.3d 786, 792 (7th Cir. 2008).  We review the
procedural component of a sentence under a non‐deferential standard of review.  United
States v. Campos, 541 F.3d 735, 749 (7th Cir. 2008).  At sentencing a district court must
comment enough on the defendant’s nonfrivolous arguments so that someone familiar with
the case would understand why the court rejected the argument.  United States v. Miranda,
505 F.3d 785, 792 (7th Cir. 2007).

       Sokoya’s argument boils down to this:
               1.  The district court did not believe that his education and employment
               history meant he had a lower risk of recidivism because these factors did not
               prevent him from committing this offense.
               2.  Every offender will have committed the offense despite his or her
               education and employment history.
               3.  The district court will never find that an offender has a low risk of
               recidivism, thus violating § 3553(a), which instructs courts to consider the
               likelihood of recidivism at sentencing.  See 18 U.S.C. § 3553(a)(2)(C).
Sokoya then generalizes from the factors of education and employment to every pre‐offense
characteristic and asserts that the court will never use any pre‐offense characteristics to
mitigate a sentence because the offender will always have committed the crime despite a
particular characteristic.

        Sokoya is mistaken when he concludes that the district court did not consider his
education and employment as mitigating factors.  The district court considered them
evidence of Sokoya’s good character, noting that Sokoya’s “education, employment, and
reputation among family members attest to his good character.”  Sokoya focuses instead on
the court’s disagreement that he presents a low risk of recidivism.  Sokoya pinpoints the
following language: “[Sokoya’s education, employment, and reputation] did not prevent
him from committing the instant offense.  The court therefore has no reason to conclude that
these same characteristics will prevent Sokoya from committing additional offenses.”  But
Sokoya errs in equating the court’s skepticism that he was unlikely to reoffend with a notion
that no one would be unlikely to reoffend.  At both the plea hearing and the sentencing
hearing, the court had heard Sokoya minimize his culpability.  Without a clear acceptance of
No. 07‐3794                                                                              Page 4

responsibility by Sokoya, it is understandable why the court rejected his argument that he
was unlikely to repeat past mistakes.

        Sokoya crafts his argument based on United States v. Schroeder, 536 F.3d 746 (7th Cir.
2008), in which we vacated the district court’s rejection of the defendant’s argument for a
lower sentence based on extraordinary family circumstances.  Id. at 755‐56.  The district
court had decided that family circumstances did not constitute a valid basis for imposing a
lower sentence because the defendant’s criminal acts caused his difficult family situation. 
Id. at 751.  But in extraordinary cases, family circumstances can, we noted, constitute a
legitimate basis for imposing a below‐guidelines sentence, regardless of the defendant’s role
in causing the hardship.  Id.  We concluded that the defendant’s argument was not frivolous
and that the district court erred in not examining the hardship despite § 3553(a)’s mandate
to consider the individual defendant’s characteristics.  Id.  The district court could have
disagreed that the defendant’s family situation was extraordinary or could have given it
little weight, but it must give adequate reasons for its decision.  Id.  

        Any similarities to Schroeder are superficial.  In Schroeder, we vacated the defendant’s
sentence because the district court “brushed . . . aside” the defendant’s nonfrivolous
argument about hardship to his family.  Schroeder, 536 F.3d at 756.  Here, by contrast, the
district court considered Sokoya’s argument that he was unlikely to reoffend and gave a
rational reason for rejecting it.  Sokoya gave no reason why he was unlikely to offend again
beyond the mere fact that he was educated and employed.  Sokoya never adequately
explained why he committed the first offense—the district court rejected his story that he
was not familiar with the drug trade and that he assisted the informant only out of
sympathy.  Without an adequate explanation about why Sokoya committed the first offense
notwithstanding his education and employment, the district court rationally concluded that
it had no reason to believe his education and employment would prevent future crimes. 
Thus, there was no procedural error. 

                                       III.  Conclusion

       For the foregoing reasons, we AFFIRM Sokoya’s sentence.